Per Curiam:

It is a fundamental requirement of the code of criminal -procedure that trial proceedings, so far as they relate to the evidence, must be brought upon the record by a bill of exceptions duly settled, signed and filed. There is no other way to authenticate them. A mere stenographic report is nothing, has no place on the record, and has no place in a transcript of the record. The result- is that the only question presented for consideration by this appeal is the sufficiency of the information, and it is clearly sufficient.
Because of the gravity of punishment imposed upon the defendant the court has examined the papers submitted far enough to be satisfied that they sustain the verdict of guilty. The portion-of the dying declaration objected to was' competent. It merely identified the parties who committed the crime. Proper foundation *534for the introduction in evidence of the declaration was laid. Its evidential value was not materially corroborated or increased by the statements objected to as not part of the res gestas, and the jury chose to believe the statement rather than the witnesses who undertook to show an alibi.
The judgment of the district court is affirmed.